Exhibit 10.1

 

EXECUTION VERSION

 

 

[g139761kg01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

May 21, 2018

 

among

 

HUNTSMAN INTERNATIONAL LLC

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BANK OF AMERICA, N.A. and CITIBANK, N.A.,
as Co-Syndication Agents

 

and

 

GOLDMAN SACHS BANK USA and PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, CITIBANK, N.A.,

GOLDMAN SACHS BANK USA and PNC CAPITAL MARKETS LLC,
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

25

SECTION 1.03. Terms Generally

25

SECTION 1.04. Accounting Terms; GAAP

26

SECTION 1.05. Interest Rates

26

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

SECTION 2.01. Commitments

26

SECTION 2.02. Loans and Borrowings

27

SECTION 2.03. Requests for Borrowings

27

SECTION 2.04. [Reserved]

28

SECTION 2.05. [Reserved]

28

SECTION 2.06. Letters of Credit

28

SECTION 2.07. Funding of Borrowings

32

SECTION 2.08. Interest Elections

33

SECTION 2.09. Termination and Reduction of Commitments

34

SECTION 2.10. Repayment of Loans; Evidence of Debt

35

SECTION 2.11. Prepayment of Loans

35

SECTION 2.12. Fees

36

SECTION 2.13. Interest

37

SECTION 2.14. Alternate Rate of Interest

38

SECTION 2.15. Increased Costs

39

SECTION 2.16. Break Funding Payments

40

SECTION 2.17. Withholding of Taxes; Gross-Up

40

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

44

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

45

SECTION 2.20. Defaulting Lenders

46

SECTION 2.21. Commitment Increase

48

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01. Corporate Status

49

SECTION 3.02. Corporate Power and Authority

50

SECTION 3.03. No Violation

50

SECTION 3.04. Governmental and Other Approvals

50

SECTION 3.05. Financial Statements; Financial Condition; Projections, etc.

50

SECTION 3.06. Litigation

51

SECTION 3.07. Disclosure

51

 

i

--------------------------------------------------------------------------------


 

SECTION 3.08. Use of Proceeds; Margin Regulations

51

SECTION 3.09. Tax Returns and Payments

51

SECTION 3.10. ERISA

52

SECTION 3.11. Ownership of Property

52

SECTION 3.12. Compliance With Law, etc.

53

SECTION 3.13. Investment Company Act

53

SECTION 3.14. Environmental Matters

53

SECTION 3.15. Intellectual Property

53

SECTION 3.16. Anti-Terrorism Laws

54

SECTION 3.17. Foreign Corrupt Practices Act

54

SECTION 3.18. EEA Financial Institutions

55

 

 

ARTICLE IV

 

 

 

CONDITIONS

 

 

 

SECTION 4.01. Effective Date

55

SECTION 4.02. Each Credit Event

56

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information

57

SECTION 5.02. Notices of Material Events

58

SECTION 5.03. Maintenance of Existence

58

SECTION 5.04. Payment of Obligations

59

SECTION 5.05. Maintenance of Properties; Insurance

59

SECTION 5.06. Books and Records; Inspection Rights

59

SECTION 5.07. Compliance with Laws

59

SECTION 5.08. Environmental Laws

59

 

 

ARTICLE VI

 

 

 

NEGATIVE COVENANTS

 

 

 

SECTION 6.01. Indebtedness

60

SECTION 6.02. Liens

61

SECTION 6.03. Fundamental Changes

62

SECTION 6.04. Restricted Payments

63

SECTION 6.05. Transactions with Affiliates

63

SECTION 6.06. Use of Proceeds

63

SECTION 6.07. Change in Nature of Business

63

SECTION 6.08. Financial Covenant

63

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

 

 

 

SECTION 7.01. Events of Default

64

SECTION 7.02. Application of Payments

66

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

SECTION 8.01. Authorization and Action

67

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

69

SECTION 8.03. Posting of Communications

70

SECTION 8.04. The Administrative Agent Individually

71

SECTION 8.05. Successor Administrative Agent

71

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks

72

SECTION 8.07. [Reserved]

73

SECTION 8.08. [Reserved]

73

SECTION 8.09. Certain ERISA Matters

73

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

SECTION 9.01. Notices

74

SECTION 9.02. Waivers; Amendments

76

SECTION 9.03. Expenses; Indemnity; Damage Waiver

76

SECTION 9.04. Successors and Assigns

78

SECTION 9.05. Survival

81

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

82

SECTION 9.07. Severability

82

SECTION 9.08. Right of Setoff

82

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

83

SECTION 9.10. WAIVER OF JURY TRIAL

84

SECTION 9.11. Headings

84

SECTION 9.12. Confidentiality

84

SECTION 9.13. Material Non-Public Information

85

SECTION 9.14. Interest Rate Limitation

85

SECTION 9.15. No Fiduciary Duty, etc.

85

SECTION 9.16. USA PATRIOT Act

86

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

86

 

SCHEDULES:

 

Schedule 2.01A — Commitments

Schedule 2.01B — Letter of Credit Commitments

Schedule 2.06 — Existing Letters of Credit

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request

Exhibit C — Form of Interest Election Request

 

iii

--------------------------------------------------------------------------------


 

Exhibit D-1 — U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-2 — U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit D-3 — U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-4 — U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of May 21, 2018, among HUNTSMAN
INTERNATIONAL LLC, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A. and CITIBANK, N.A., as
Co-Syndication Agents, and GOLDMAN SACHS BANK USA and PNC BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“AAC” means Arabian Amines Company, the Borrower’s consolidated manufacturing
joint venture with the Zamil Group.

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Accounts Receivables Securitization” means any receivables financing program
providing for the sale, conveyance or contribution to capital of Receivables
Facility Assets or interests therein by the Borrower and its participating
subsidiaries to one or more receivables subsidiaries in transactions purporting
to be sales, conveyances or capital contributions to capital, which receivables
subsidiaries shall finance the purchase of such Receivables Facility Assets by
the direct or indirect sale, transfer, conveyance, lien, grant of participation
or other interest or pledge of such Receivables Facility Assets or interests
therein to one or more limited purpose financing companies, special purpose
entities, trusts and/or financial institutions, in each case, on a limited
recourse basis as to the Borrower and the participating subsidiaries (except to
the extent a limitation on recourse is not customary for similar transactions or
is prohibited in the relevant jurisdiction).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted

 

--------------------------------------------------------------------------------


 

LIBO Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  For the avoidance of doubt, if the Alternate Base Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Alternative Currency” means Sterling, Euros and any additional currencies
determined after the Effective Date by mutual agreement of the Borrower,
Lenders, Issuing Banks and Administrative Agent; provided that each such
currency is a lawful currency that is readily available, freely transferable and
not restricted, able to be converted into Dollars and available in the London
interbank deposit market.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” has the meaning assigned to it in Section 3.16(a).

 

“Applicable Party” has the meaning assigned to it in Section 8.03(c).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” means the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, as the case may
be, based upon the ratings by Moody’s, S&P and Fitch, respectively, applicable
on such date to the Index Debt:

 

Index Debt Ratings:
Moody’s/S&P/Fitch

 

ABR
Spread

 

Eurocurrency
Spread

 

Commitment Fee
Rate

 

Category 1 > Baa1/BBB+/BBB+

 

0.125

%

1.125

%

0.150

%

Category 2 Baa2/BBB/BBB

 

0.250

%

1.250

%

0.175

%

Category 3 Baa3/BBB-/BBB-

 

0.500

%

1.500

%

0.200

%

Category 4 Ba1/BB+/BB+

 

0.750

%

1.750

%

0.250

%

Category 5 < Ba2/BB/BB

 

1.000

%

2.000

%

0.350

%

 

2

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (i) if the ratings established by two or more
Rating Agencies for the Index Debt shall fall within the same Category, the
Applicable Rate shall be determined by reference to such Category; (ii) if none
of Moody’s, S&P and Fitch shall have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then such Rating Agency shall be deemed to have established a
rating in Category 5; (iii) if only one Rating Agency shall have in effect a
rating for the Index Debt, the Applicable Rate shall be determined by reference
to the Category in which such rating falls; (iv) if the ratings established or
deemed to have been established by Moody’s, S&P and Fitch for the Index Debt
shall each fall within different Categories from each other, the Applicable Rate
shall be based on the middle rating of the three ratings; (v) if only two of
S&P, Moody’s and Fitch shall have in effect a rating for the Index Debt and such
ratings shall fall within different Categories, the Applicable Rate shall be
based on the higher of the two ratings unless one of the two ratings is two or
more Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (vi) if the ratings established or deemed to have been established
by Moody’s, S&P and Fitch for the Index Debt shall be changed (other than as a
result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s, S&P or Fitch shall change, or if any
such Rating Agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

 

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

 

“Arrangers” means, collectively JPMorgan Chase Bank, N.A, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Citibank, N.A., Goldman Sachs Bank USA and PNC Capital Markets
LLC in their capacities as joint bookrunners and joint lead arranger hereunder.

 

“Assigned Dollar Value” means (i) in respect of any Borrowing denominated in
Dollars, the amount thereof, (ii) in respect of the undrawn amount of any Letter
of Credit denominated in an Alternative Currency, the Dollar Equivalent thereof
based upon the applicable Exchange Rate as of (a) the date of issuance of such
Letter of Credit, and (b) thereafter as of the first Business Day of each month,
(iii) in respect of any LC Disbursement or Letter of Credit reimbursement
obligations denominated in an Alternative Currency, the Dollar Equivalent
thereof determined based upon the applicable Exchange Rate as of the date such
LC Disbursement was made or such reimbursement obligation was incurred and
(iv) in

 

3

--------------------------------------------------------------------------------


 

respect of a Borrowing denominated in an Alternative Currency, the Dollar
Equivalent thereof based upon the applicable Exchange Rate as of the last
Exchange Rate Determination Date; provided, however, in the case of Borrowings
in an Alternative Currency, if, as of the end of any Interest Period in respect
of such Borrowing, the Dollar Equivalent thereof determined based upon the
applicable Exchange Rate as of the date that is three Business Days before the
end of such Interest Period would be at least 5% more, or 5% less, than the
“Assigned Dollar Value” thereof that would otherwise be applicable, then on and
after the end of such Interest Period the “Assigned Dollar Value” of such
Borrowing shall be adjusted to be the Dollar Equivalent thereof determined based
upon the Exchange Rate that gave rise to such adjustment (subject to further
adjustment in accordance with this proviso thereafter), and the Administrative
Agent shall give the Borrower notice of such adjustment; provided, however, that
failure to give such notice shall not affect the Borrower’s Obligations
hereunder or result in any liability to the Administrative Agent.  The Assigned
Dollar Value of a Loan included in any Borrowing shall equal the pro rata
portion of the Assigned Dollar Value of such Borrowing represented by such Loan.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

 

“Attributable Debt” means as of the date of determination thereof with respect
to an Operating Financing Lease, the net present value (discounted according to
GAAP at the cost of debt implied in the lease) of the obligations of the lessee
for rental payments during the then remaining term of such Operating Financing
Lease.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4

--------------------------------------------------------------------------------


 

Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” means Huntsman International LLC, a Delaware limited liability
company.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Budgets” has the meaning assigned to it in Section 3.05(d).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market; provided,
further, that (i) when used in connection with any Letter of Credit, the term
“Business Day” shall also exclude any day on which commercial banks in the city
in which the Issuing Bank for such Letter of Credit is domiciled are required by
law to close; and (ii) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Loan or Letter of Credit
denominated in an Alternative Currency, any day (x) on which dealings in
deposits in the relevant Alternative Currency are carried out in the London
interbank market, (y) on which commercial banks and foreign exchange markets are
open for business in London, New York City and the principal financial center
for such Alternative Currency or (z) any day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor operating system)
is not operating (as determined in good faith by the Administrative Agent). 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Change in Control” means the occurrence of one or more of the following events:
(x) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than the spouse or direct descendants of
Mr. Jon M. Huntsman or  an entity controlled by any of the foregoing and/or by a
trust of the type described hereafter, and/or a trust for the benefit of any of
the foregoing (the “Huntsman Group”), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 40% or more of
the then outstanding Voting Securities of Huntsman Corporation; (y) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Huntsman Group or Huntsman Corporation (or any successor
entity)

 

5

--------------------------------------------------------------------------------


 

is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of 40% or more of the then outstanding Voting Securities
of any Parent Company or the Borrower or (z) the replacement of a majority of
the Board of Directors of Huntsman Corporation, the Board of Directors or other
group with similar powers of any Parent Company or the Board of Managers of the
Borrower over a two-year period from the managers or directors who constituted
such group, at the beginning of such period, and such replacement shall not
(A) have been approved by a vote of at least a majority of the Board of
Directors of Huntsman Corporation, the Board of Directors or other group with
similar powers of any Parent Company or the Board of Managers of the Borrower,
as the case may be, then still in office who either were members of such group
at the beginning of such period or whose election as a member of such group was
previously so approved or (B) have been elected or nominated for election by one
or more members of the Huntsman Group.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary,  (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.

 

“Charges” has the meaning assigned to it in Section 9.14.

 

“Co-Documentation Agent” means each of Goldman Sachs Bank USA and PNC Bank,
National Association

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09
(b) increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C),
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $1,200,000,000.

 

“Commitment Increase” has the meaning assigned to it in Section 2.21(a).

 

“Commitment Increase Date” has the meaning assigned to it in Section 2.21(a)(i).

 

“Communications” has the meaning assigned to it in Section 8.03(c).

 

6

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, at any time, without duplication, the sum of (i) all
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis that would be required to be shown as debt on a balance sheet prepared in
accordance with GAAP (other than (x) the Attributable Debt of any Operating
Financing Lease permitted to be incurred pursuant to Section 6.01 and (y) so
long as it is contractually subordinated to the Obligations on customary
terms, Indebtedness under the Huntsman Intercompany Note) and (ii) Receivables
Facility Attributed Indebtedness.

 

“Consolidated EBITDA” means, for any applicable period, the sum (without
duplication) of (i) Consolidated Net Income of the Borrower and its Subsidiaries
and (ii) to the extent such Consolidated Net Income has been reduced thereby:

 

(a)                                 all income taxes of the Borrower and its
Subsidiaries paid or accrued in accordance with GAAP for such period and tax
distributions permitted under Section 6.04 paid during such period;

 

(b)                                 Consolidated Interest Expense;

 

(c)                                  the amount of net loss resulting from the
payment of any premiums or similar amounts that are required to be paid under
the express terms of the instruments governing any Indebtedness of the Borrower
upon the repayment or other extinguishment of such Indebtedness by the Borrower
in accordance with the express terms of such Indebtedness;

 

(d)                                 non-cash amortization of pension and
post-retirement actuarial losses;

 

(e)                                  fees and expenses in connection with any
proposed or actual acquisitions, investments, divestitures, or asset sales in
each case that are expensed in an aggregate amount of up to $50,000,000 during
the term of this Agreement;

 

(f)                                   depreciation and amortization expense;

 

(g)                                  non-cash charges or expenses (excluding any
non-cash charges or expense to the extent that it represents an accrual of or
reserve for cash payments in a future period);

 

(h)                                 non-cash goodwill impairment charges;

 

(i)                                     non-cash charges relating to employee
termination benefits, restructuring initiatives and plant and office closures;
and

 

(j)                                    cash charges in an aggregate amount of up
to $100,000,000 during the term of this Agreement.

 

For purposes of computing Consolidated EBITDA, all components of Consolidated
EBITDA for any such applicable period shall be computed without giving effect to
any non-cash gains that are not expressly contemplated in items (a) through
(i) above or to any extraordinary gains or losses (in accordance with GAAP) for
such period.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense (including that attributable to Capital Lease Obligations in accordance
with GAAP) of the Borrower and its Subsidiaries

 

7

--------------------------------------------------------------------------------


 

on a consolidated basis with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, all as determined on a consolidated basis for the
Borrower and its Subsidiaries in accordance with GAAP, as modified by the last
sentence of this definition.  Notwithstanding anything in this definition to the
contrary, as used in this definition, the term “interest” shall include, without
limitation, any discount in respect of sales of Receivables Facility Assets
pursuant to an Accounts Receivables Securitization (regardless of whether such
discount would constitute interest expense as determined in accordance with
GAAP) and any net payments made or received by the Borrower and its Subsidiaries
with respect to Other Hedging Agreements entered into by the Borrower or any of
its Subsidiaries to protect against fluctuations in currency values in
connection with the Accounts Receivables Securitization, and the term “discount”
shall include any amounts which would be interest under GAAP if the Accounts
Receivables Securitization were a debt financing.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any Person, for any period, the sum of: (x) the aggregate net income
(or loss) of such Person and its Subsidiaries for such period on a consolidated
basis, determined in accordance with GAAP plus (y) cash dividends or
distributions paid to such Person or a Subsidiary of such Person by any other
Person (the “Payor”) other than a Subsidiary of the referent Person, to the
extent not otherwise included in Consolidated Net Income, which have been
derived from operating cash flow of the Payor; provided that there shall be
excluded therefrom (a) after-tax gains and losses from Dispositions or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary or nonrecurring gains, (c) the net income (but not loss) of any
Subsidiary of the Person to the extent that the declaration of dividends or
similar distributions by that Subsidiary of that income is restricted; provided
however, that the net income of a Subsidiary that is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia shall only be excluded in any calculation of
Consolidated Net Income of the Borrower as a result of application of this
clause (c) if the restriction on dividends or similar distributions results from
consensual restrictions, (d) the net income or loss of any Person, other than a
Subsidiary or the Person, except to the extent of cash dividends or
distributions paid to the Person or to a Subsidiary that is a wholly owned
Subsidiary of the Person by such Person, (e) income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period whether or not such operations were classified as
discontinued), (f) in the case of a successor to the referent Person by
consolidation or merger or as a transferee of the referent Person’s assets, any
earnings of the successor corporation prior to such consolidation, merger or
transfer of assets, (g) non-cash charges relating to asset impairments, which
charges do not require an accrual of or a reserve for cash charges for any
future period and (h) all gains or losses from the cumulative effect of any
change in accounting principles.

 

“Consolidated Net Tangible Assets” means, for any Person, the total assets of
such Person and its Subsidiaries, as determined from a consolidated balance
sheet of such Person and its consolidated Subsidiaries prepared in accordance
with GAAP, but excluding therefrom all items that are treated as goodwill and
other intangible assets under GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any
securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which such property may be
subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
Assigned Dollar Value of the outstanding principal amount of such Lender’s Loans
and its LC Exposure.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

 

“Co-Syndication Agents” means Bank of America, N.A. and Citibank, N.A.

 

“Debt Rating” as of any date of determination, the rating as determined by S&P,
Moody’s or Fitch, of the Borrower’s non-credit enhanced Index Debt.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent or any Issuing Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance reasonably satisfactory to it and
the Administrative Agent, or (d) has become the subject of (A) a Bankruptcy
Event or (B) a Bail-In Action.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of related transactions) of any
property by any Person (including any sale and leaseback transaction and any
issuance of Equity Interests by a Subsidiary of such Person), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
rights and claims associated therewith.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services  as the “ask price”, or as displayed on such
other information service which publishes that rate of exchange from time to
time in place of ICE Data Services (or if such service ceases to be available,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using any method of determination it deems appropriate in its sole
discretion) and (c) if such amount is denominated in any other currency,

 

9

--------------------------------------------------------------------------------


 

the equivalent of such amount in Dollars as determined by the Administrative
Agent using any method of determination it deems appropriate in its reasonable
discretion.

 

“Dollars” or “$” refers to the lawful currency of the United States of America.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Environmental Claim” means any notice of violation, claim (including common law
claims), suit, written demand, abatement order, or other order or directive
(conditional or otherwise), by any Governmental Authority or any Person for any
damage, personal injury (including sickness, disease or death), tangible or
intangible property damage, contribution, cost recovery, indemnity, indirect or
consequential damages, damage to the environment, or for nuisance, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (i) the occurrence or existence of a Release or
substantial threat of a material Release (whether sudden or non-sudden or
accidental or non-accidental) of, or exposure to, any Hazardous Materials in,
into or onto the environment at, in, by, from or related to any real estate
owned, leased or operated at any time by the Borrower or any of its Subsidiaries
(the “Premises”), (ii) the use, handling, generation, transportation, storage,
treatment or disposal of Hazardous Materials in connection with the Borrower’s
operations, including the operation of any Premises, or (iii) the violation, or
alleged violation, of any Environmental Laws relating to environmental matters
connected with the Borrower’s operations or any Premises.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Materials
or (iv) health and safety matters (as they relate to exposure to Hazardous
Materials).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any

 

10

--------------------------------------------------------------------------------


 

Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or Environmental Permits, or
(ii) damages relating to, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of any Hazardous Materials into the
environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws or necessary or reasonably required for the current and
anticipated future operation of the business of the Borrower or any Subsidiary
of the Borrower.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the lawful single currency  adopted by participating member states
of the European Community relating to Economic and Monetary Union.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

11

--------------------------------------------------------------------------------


 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Alternative Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

 

“Event of Default” has the meaning assigned to it in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. §78a et seq. and as hereafter amended.

 

“Exchange Rate” means, on any day, (i) with respect to any Alternative Currency,
the Spot Rate at which Dollars are offered on such day by the Administrative
Agent in London or New York (as selected by the Administrative Agent) for such
Alternative Currency at approximately 11:00 A.M. (London time or New York time,
as applicable), and (ii) with respect to Dollars in relation to any specified
Alternative Currency, the Spot Rate at which such specified Alternative Currency
is offered on such day by the Administrative Agent in London or New York for
Dollars at approximately 11:00 A.M. (London time or New York time, as
applicable).  The Administrative Agent shall provide the Borrower with the then
current Exchange Rate from time to time upon the Borrower’s request therefor.

 

“Exchange Rate Determination Date” means (i) for purposes of the determination
of the Exchange Rate of any stated amount on any Business Day in relation to any
Borrowing in an Alternative Currency, (A) the date which is two Business Days
prior to such Borrowing in the case of a Borrowing denominated in Euros or
(B) the date of such Borrowing in the case of a Borrowing denominated in
Sterling, (ii) for purposes of the determination of the Exchange Rate of any
Stated Amount in relation to any issuance of any Letter of Credit, on the date
of such issuance and (iii) for the purpose of determining the Exchange Rate to
make determinations pursuant to Section 2.11(c), the last Business Day of each
calendar month.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.

 

“Executive Order” has the meaning assigned to it in Section 3.16(a).

 

“Existing Credit Agreement” has the meaning assigned to it in Section 4.01(h).

 

“Existing Letters of Credit” means each letter of credit listed on Schedule
2.06.

 

12

--------------------------------------------------------------------------------


 

“Existing Notes” means, collectively, the Borrower’s (i) 4.875% Senior Notes due
2020, (i) 5.125% Senior Notes due 2021, (iii) 5.125% Senior Notes due 2022 and
(iv) 4.250% Senior Notes due 2025.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FCPA” has the meaning assigned to it in Section 3.17(c).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer (or acting treasurer), assistant treasurer or controller of
the Borrower.

 

“Fitch” means Fitch Ratings Inc.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or one or more of its
Subsidiaries or its Affiliates primarily for the benefit of employees of the
Borrower or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Approval” means any permit, license, registration, authorization,
plan, directive, accreditation, consent, order or consent decree of or from, or
notice to, any Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
any applicable supranational bodies (such as the European Union or the European
Central Bank).

 

13

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means any material with respect to which any Environmental
Law imposes a duty, obligation or standard of conduct, including without
limitation any pollutant or contaminant (as those terms are defined in 42 U.S.C.
§9601(33)), toxic pollutant (as that term is defined in 33 U.S.C.  §1362(13)),
hazardous substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous
chemical (as that term is defined by 29 CFR §1910.1200(c)), hazardous waste (as
that term is defined in 42 U.S.C.  §6903(5)), or any state or local equivalent
of such laws and regulations, including, without limitation, radioactive
material, special waste, polychlorinated biphenyls, asbestos, petroleum,
including crude oil or any petroleum-derived substance (or any fraction
thereof), or breakdown or decomposition product thereof, or any constituent of
any such substance or waste, including but not limited to polychlorinated
biphenyls and asbestos.

 

“Huntsman Corporation” means Huntsman Corporation, a Delaware corporation.

 

“Huntsman Group” has the meaning assigned to it in the definition of “Change in
Control.”

 

“Huntsman Intercompany Note” means the Amended and Restated Revolving
Intercompany Promissory Note, dated as of January 6, 2009, between the Borrower
and Huntsman Corporation (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time).

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money,(b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) the aggregate
outstanding amount of Receivables Facility Attributed Indebtedness or the gross
proceeds from any similar transaction, regardless of whether such transaction is
effected without recourse to such Person or in a manner that would not otherwise
be reflected as a liability on a balance sheet of such Person in accordance with
GAAP and (j) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of the following entities if such Person is liable therefor as a
result of such Person’s

 

14

--------------------------------------------------------------------------------


 

ownership interest in or other relationship with such entity, (1) any
partnership, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor or (2) any joint venture or other similar
entity, but only to the extent the terms of such Indebtedness expressly provide
that there is recourse to such Person for payment thereof.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to it in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

 

“Information” has the meaning assigned to it in Section 9.12.

 

“Intellectual Property” has the meaning assigned to it in Section 3.15.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of each Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Agreement” means any interest rate swap agreement, cross-currency
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, interest rate futures contract, interest rate option contract or
other similar agreement or arrangement to which the Borrower or any Subsidiary
is a party.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent

 

15

--------------------------------------------------------------------------------


 

(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Screen Rate for the longest period for which the LIBO Screen Rate
is available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“Investment Grade Rating” means a Debt Rating of at least two of the following:
(1) Baa3 or higher by Moody’s, (2) BBB- or higher by S&P or (3) BBB- or higher
by Fitch.

 

“IRIC” means International Risk Insurance Company, a Utah corporation, and its
successors and assigns.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Citibank,
N.A., Goldman Sachs Bank USA and PNC Bank, National Association and any other
Lender that agrees to act as an Issuing Bank, each in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  Each reference herein to the
“Issuing Bank” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuing Bank with respect thereto.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Assigned
Dollar Value of all outstanding Letters of Credit at such time plus (b) the
Assigned Dollar Value of the aggregate amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the LC
Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.  Unless the context otherwise
requires, the term “Lenders” includes the Issuing Banks.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including all Existing Letters of Credit).

 

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent.  The
Letter of Credit Commitment of an Issuing Bank may be

 

16

--------------------------------------------------------------------------------


 

modified from time to time by agreement between such Issuing Bank and the
Borrower, and notified to the Administrative Agent.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any amendments, modifications or supplements thereto or waivers thereof,
each Letter of Credit, letter of credit applications and any agreements between
the Borrower and an Issuing Bank regarding the issuance by such Issuing Bank of
Letters of Credit hereunder.

 

“Loans” means a loan made pursuant to Section 2.03.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) the local time in the case of a
Loan, Borrowing or LC Disbursement denominated in an Alternative Currency (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole or (ii) the ability of the Borrower to perform, or of the
Administrative Agent and/or the Lenders to enforce, the Borrower’s obligations
under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Interest Rate Agreement or
Other Hedging Agreement, of any one or more of the Borrower and its Subsidiaries
in an aggregate principal amount exceeding $150,000,000.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Interest Rate Agreement or
Other Hedging Agreement at any time

 

17

--------------------------------------------------------------------------------


 

shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Interest
Rate Agreement or Other Hedging Agreement were terminated at such time.

 

“Maturity Date” means, with respect to any Lender, May 21, 2023; provided,
however, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Rate” has the meaning assigned to it in Section 9.14.

 

“Minimum Borrowing Amount” means, with respect to (i) ABR Loans, $3,000,000 (or
less if the amount is equal to (x) the entire unused balance of the total
Commitments or (y) the amount that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e)) and (ii) with respect to
Eurocurrency Loans, $5,000,000, in the case of a Borrowing in Dollars,
£2,000,000, in the case of a Borrowing in Sterling, and €5,000,000, in the case
of a Borrowing in Euros.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Lender” has the meaning assigned to it in Section 2.21(a).

 

“Notice of Commitment Increase” has the meaning assigned to it in
Section 2.21(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding.  Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by the Borrower under any Loan Document and (b) the
obligation of the Borrower to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of the Borrower.

 

“Offsite Property” has the meaning assigned to it in Section 5.08(a).

 

“Operating Financing Lease” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product to
which such Person is a party, where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

 

18

--------------------------------------------------------------------------------


 

“Original Currency” has the meaning assigned to it in Section 2.18(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Hedging Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement other than an Interest Rate Agreement to which
the Borrower or any Subsidiary is a party.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Overnight Foreign Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

 

“Parent Company” means each Person which owns, directly or indirectly, at least
a majority of the Voting Securities of the Borrower.

 

“Participant” has the meaning assigned to it in Section 9.04(c).

 

“Participant Register” has the meaning assigned to it in Section 9.04(c).

 

“Patriot Act” has the meaning assigned to it in Section 9.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

19

--------------------------------------------------------------------------------


 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(k);

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)                                  leases, licenses, subleases or sublicenses
granted to third parties in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(h)                                 Liens in favor of a banking or other
financial institution arising as a matter of law or in the ordinary course of
business under customary general terms and conditions encumbering deposits or
other funds maintained with a financial institution (including the right of
set-off) and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institution’s general terms and
conditions;

 

(i)                                     Liens on specific items of inventory or
other goods (other than fixed or capital assets) and proceeds thereof of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods in the
ordinary course of business;

 

(j)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business so
long as such Liens only cover the related goods; and

 

(k)                                 Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

20

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Receivables Facility Assets” means any accounts receivable (whether now
existing or arising in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto, including without limitation (i) all collateral
given by the respective account debtor or on its behalf (but not by the Borrower
or any of its Subsidiaries) securing such accounts receivable, (ii) all
contracts and all guarantees (but not by the Borrower or any of its
Subsidiaries) or other obligations directly related to such accounts receivable,
(iii) other related assets and (iv) proceeds of all of the foregoing.

 

“Receivables Facility Attributed Indebtedness” at any time, means the aggregate
Dollar Equivalent net outstanding amount theretofore paid, directly or
indirectly, by a funding source in respect of the Receivables Facility Assets or
interests therein sold, conveyed, contributed or transferred or pledged pursuant
to the relevant receivables documents (including in connection with an Accounts
Receivables Securitization) (it being the intent of the parties that the amount
of Receivables Facility Attributed Indebtedness at any time outstanding
approximate as closely as possible the principal amount of Indebtedness which
would be outstanding at such time under the receivables documents if the same
were structured as a secured lending agreement rather than an agreement
providing for the sale, conveyance, contribution to capital, transfer or pledge
of such Receivables Facility Assets or interests therein).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to it in Section 9.04(b)(iv).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

21

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the indoor or outdoor environment, including the
movement of Hazardous Materials through or in the air, soil, surface water or
groundwater.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Hazardous Materials in the indoor or outdoor environment;
(ii) prevent, minimize or otherwise address the Release or substantial threat of
a material Release of Hazardous Materials so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; or (iii) perform pre-response or post-response studies and
investigations and post-response monitoring and care or any other studies,
reports or investigations relating to Hazardous Materials.

 

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the Total Credit Exposure and unused Commitments at such time.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” means the president, Financial Officer or other executive
officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any

 

22

--------------------------------------------------------------------------------


 

Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“SEC” means the Securities and Exchange Commission of the United State of
America.

 

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Spot Rate” means, for any currency at any date, the rate quoted in Bloomberg
World Currency Value as the spot rate for the purchase of such currency with
another currency on the applicable determination date.

 

“Stated Amount” or “Stated Amounts” means, (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Assigned Dollar Value of the stated or face
amount of such Letter of Credit to the extent available at the time for drawing
(subject to presentment of all requisite documents), in either case, as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.  For purposes of calculating the Stated Amount of any
Letter of Credit at any time:

 

(A)                   any increase in the Stated Amount of any Letter of Credit
by reason of any amendment to any Letter of Credit shall be deemed effective
under this Agreement as of the date the relevant Issuing Bank actually issues an
amendment purporting to increase the Stated Amount of such Letter of Credit,
whether or not such Issuing Bank receives the consent of the Letter of Credit
beneficiary or beneficiaries to the amendment, except that if the Borrower has
required that the increase in Stated Amount be given effect as of an earlier
date and such Issuing Bank issues an amendment to that effect, then such
increase in Stated Amount shall be deemed effective under this Agreement as of
such earlier date requested by the Borrower; and

 

(B)                   any reduction in the Stated Amount of any Letter of Credit
by reason of any amendment to any Letter of Credit shall be deemed effective
under this Agreement as of the later of (x) the date the applicable Issuing Bank
actually issues an amendment purporting to reduce the Stated Amount of such
Letter of Credit, whether or not the amendment provides that the reduction be
given effect as of an earlier date, or (y) the date the applicable Issuing Bank
receives the written consent of the

 

23

--------------------------------------------------------------------------------


 

Letter of Credit beneficiary or beneficiaries to such reduction, whether written
consent must be dated on or after the date of the amendment issued by such
Issuing Bank purporting to effect such reduction.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D).  Such
reserve percentage shall include those imposed pursuant to Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower; provided that for all
purposes of this Agreement “Subsidiary” shall be deemed to exclude Venator and
AAC and their respective subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Sharing Agreement” means that certain tax sharing agreement dated as of
August 16, 2005 by and among the Borrower, Huntsman Corporation and other
subsidiaries of Huntsman Corporation referred to therein as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time, in
each case, in a manner not materially adverse to the Lenders.

 

“Total Credit Exposure” means, the sum of the Assigned Dollar Value of the
outstanding principal amount of all Lenders’ Loans and their LC Exposure at such
time.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

24

--------------------------------------------------------------------------------


 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to it in
Section 2.17(f)(ii)(B)(3).

 

“Venator” means Venator Materials PLC, a limited company organized under the
laws of England and Wales, or its successors in interest.

 

“Venator Tax Sharing Agreement” means that certain tax sharing agreement dated
as of August 7, 2017, by and among Huntsman Corporation and Venator, and its
subsidiaries, as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, in each case, in a manner not materially
adverse to the Lenders.

 

“Voting Securities” means any class of Equity Interests of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).  Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

25

--------------------------------------------------------------------------------


 

SECTION 1.04.  Accounting Terms; GAAP. (a)  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Section  or in the definition of “Capital Lease Obligations,”
in the event of an accounting change requiring all leases to be capitalized,
only those leases (assuming for purposes hereof that such leases were in
existence on the date hereof) that would constitute capital leases in conformity
with GAAP on the date hereof shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.

 

(c)                                  For purposes of computing the financial
ratios as of the end of any period, all components of such ratios for the
applicable period shall include or exclude, as the case may be, without
duplication, such components of such ratios attributable to any business or
assets that have been acquired or disposed of by the Borrower or any Subsidiary
of the Borrower (including through mergers or consolidations) after the first
day of such period and prior to the end of such period on a pro forma basis, as
if such acquisition or Disposition had occurred on the first day of such period,
as determined in good faith by the Borrower and certified to by a Responsible
Officer of the Borrower to the Administrative Agent.

 

SECTION 1.05.  Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans denominated in Dollars or an
Alternative Currency to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result (after giving
effect to any application of proceeds of such Borrowing pursuant to
Section 2.10) in (a) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the Total Credit Exposure

 

26

--------------------------------------------------------------------------------


 

exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith; provided that non-Dollar denominated Loans
may only be made as Eurocurrency Loans.  Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  The aggregate principal amount of each
Borrowing by the Borrower hereunder shall be not less than the Minimum Borrowing
Amount and, if greater, shall be in integral multiples of (i) in the case of a
Borrowing in Dollars, $1,000,000, (ii) in the case of a Borrowing in Sterling,
£750,000, or (iii) in the case of a Borrowing in Euros, €1,000,000, above such
minimum.  More than one Borrowing may be incurred on any date; provided that at
no time shall there be outstanding more than six Borrowings of Eurocurrency
Loans.  Borrowings of more than one Type may be outstanding at the same time.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request  (or by telephonic notice promptly confirmed in writing with a Borrowing
Request) (a) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m.,
New York City time, (x) three Business Days before the date of the proposed
Borrowing in the case of a Dollar denominated Borrowing and (y) four Business
Days before the date of the proposed Borrowing in the case of a Borrowing
denominated in an Alternative Currency or (b) in the case of an ABR Borrowing,
not later than 1:00 p.m., New York City time on the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable and shall be signed
by a Responsible Officer of the Borrower; provided that a Borrowing Request may
be conditioned on the occurrence of the Effective Date or the occurrence of any
transaction anticipated to occur in connection with such Borrowing.  Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing;

 

(iv)                              in the case of a Eurocurrency Borrowing, the
Agreed Currency and the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 

27

--------------------------------------------------------------------------------


 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  [Reserved].

 

SECTION 2.05.  [Reserved].

 

SECTION 2.06.  Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and
each relevant Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (iii) in any manner that would result in a violation of one or more
policies of such Issuing Bank applicable to letters of credit generally. The
Borrower, the Lenders and the Issuing Banks acknowledge the issuance of the
Existing Letters of Credit prior to the Effective Date and agree that such
Existing Letters of Credit are hereby deemed to be Letters of Credit issued
hereunder.  No Issuing Bank shall have any obligation hereunder to issue
commercial letters of credit.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to any Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three Business Days) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying (A) the date of issuance, amendment, renewal
or extension (which shall be a Business Day), (B) the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this Section),
(C) the Stated Amount of such Letter of Credit, (D) the currency in which such
proposed Letter of Credit is to be issued, (E) the Borrower as the account party
and, if desired by the Borrower, one or more Subsidiaries as additional account
parties and (F) the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  In addition, as a condition to any such Letter of Credit issuance,
the Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the applicable
Issuing Bank and using such bank’s standard form (each, a “Letter of Credit
Agreement”).  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance,

 

28

--------------------------------------------------------------------------------


 

amendment, renewal or extension (i) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by an Issuing Bank at such time plus
(y) the aggregate Assigned Dollar Value of all LC Disbursements made by such
Issuing Bank that have not yet been reimbursed by or on behalf of the Borrower
at such time shall not exceed its Letter of Credit Commitment, (ii) the LC
Exposure shall not exceed the total Letter of Credit Commitments (iii) no
Lender’s Credit Exposure shall exceed its Commitment and (iv) the sum of the
Total Credit Exposure shall not exceed the total Commitments.  The Borrower may,
at any time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Borrower
shall not reduce the Letter of Credit Commitment of any Issuing Bank if, after
giving effect of such reduction, the conditions set forth in clauses (i) through
(iv) above shall not be satisfied.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from an Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii)).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to the Dollar Equivalent of such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of the Dollar
Equivalent each LC Disbursement made by such Issuing Bank and not reimbursed by
the Borrower on the date due as provided in paragraph (e) of this Section 2.06,
or of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Equivalent of such LC Disbursement, calculated as of the date the
Issuing Bank made such LC Disbursement (or if the Issuing Bank shall so elect in
its sole discretion by notice to the Borrower, in such other Alternative
Currency which was paid by the Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than 12:00 noon, New York
City time, on the first Business Day immediately following the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on the date such LC
Disbursement is made, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, New York City
time, on the second Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that if such LC Disbursement is not less than the
Dollar Equivalent of $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with a Dollar denominated ABR Loan on the date on which such
drawing is honored and in an amount equal to the Dollar Equivalent of the amount
of such drawing and, to the extent so financed, the Borrower’s obligation to
make such

 

29

--------------------------------------------------------------------------------


 

payment shall be discharged and replaced by the resulting ABR Borrowing or
Eurocurrency Borrowing, as applicable.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage Dollar Equivalent thereof. 
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Lenders and the applicable Issuing Bank as
their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.  If the Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Alternative Currency would subject the Administrative Agent,
the Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar
tax that would not be payable if such reimbursement were made or required to be
made in Dollars, the Borrower shall, at its option, either (x) pay the amount of
any such tax requested by the Administrative Agent, the Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Alternative
Currency in Dollars, in an amount equal to the Dollar Equivalent of such LC
Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.06 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.06, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing

 

30

--------------------------------------------------------------------------------


 

Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, within the period stipulated by terms and conditions of the applicable
Letter of Credit, examine all documents purporting to represent a demand for
payment under such Letter of Credit.  The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the reimbursement is due and
payable at the rate per annum then applicable to ABR Loans (or in the case such
LC Disbursement is denominated in an Alternative Currency, at the Overnight
Foreign Currency Rate for such Alternative Currency plus the then effective
Applicable Rate with respect to Eurocurrency Loans); provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.06, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  (i) An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of Issuing Banks under this Agreement with respect to
Letters of Credit to be issued thereafter and (y) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Banks, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(ii)                                  Subject to the appointment and acceptance
of a successor Issuing Bank, any Issuing Bank may resign as an Issuing Bank at
any time upon thirty days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i) above.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the Dollar Equivalent of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 7.01(h) or (i).  Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse any Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure 
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(k)                                 Letters of Credit Issued for Account of
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder supports any obligations of, or is for the account of, a Subsidiary,
or states that a Subsidiary is the “account party,” “applicant,” “customer,”
“instructing party,” or the like of or for such Letter of Credit, and without
derogating from any rights of the applicable Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, the Borrower (i) shall reimburse, indemnify and
compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

(l)                                     Stated Amount.  The Stated Amount of
each Letter of Credit shall not be less than the Dollar Equivalent of One
Hundred Thousand Dollars ($100,000) or such lesser amount as the applicable
Issuing Bank has agreed to.

 

SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time (other than in the case of a Borrowing Request
for a same day ABR Borrowing, in which case such time shall be 3:00 p.m., New
York City time), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders and (ii) in the case
of each Loan denominated in an Alternative Currency, by 12:00 noon, Local Time,
in the city of the Administrative Agent’s Eurocurrency Payment Office for such
currency and at such Eurocurrency Payment Office for such currency.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to
(x) an account designated by the Borrower in the applicable Borrowing Request,
in the case of Loans denominated in Dollars and (y) an account of the Borrower
in the relevant jurisdiction and designated by the Borrower in the applicable
Borrowing Request, in the case of Loans denominated in an Alternative

 

32

--------------------------------------------------------------------------------


 

Currency; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section 2.07 and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in an Alternative
Currency) or (ii) in the case of the Borrower, the interest rate applicable to
ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.08.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing or (ii) elect an Interest Period for Eurocurrency Loans that
does not comply with Section 2.02(d).

 

(b)                                 To make an election pursuant to this
Section 2.08, the Borrower shall notify the Administrative Agent of such
election (or provide telephonic notice promptly confirmed in writing with an
Interest Election Request) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and shall be
signed by a Responsible Officer of the Borrower.

 

(c)                                  Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

33

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period and currency to be applicable thereto after
giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in an Alternative
Currency in respect of which the Borrower shall have failed to deliver an
Interest Election Request prior to the third Business Day preceding the end of
such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Alternative Currency with an Interest Period
of one month unless such Eurocurrency Borrowing is or was repaid in accordance
with Section 2.11.  Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in an
Alternative Currency shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.

 

SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $5,000,000
and not less than $10,000,000 and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Total Credit Exposure
would exceed the total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.09 at least three Business Days prior to
the effective date of such termination or reduction (or such shorter period as
the Administrative Agent may agree in its reasonable discretion), specifying
such election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section 2.09
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

 

SECTION 2.11.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy or electronic mail) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or four Business Days (in the case of a
Eurocurrency Borrowing denominated in an Alternative Currency), in each case
before the date of prepayment (or such shorter period as the Administrative
Agent may agree in its reasonable discretion) or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment (or such shorter period as the Administrative
Agent may agree in its reasonable discretion).  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each prepayment of any Borrowing shall be in an amount that is not
less than the Dollar Equivalent of $5,000,000.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall

 

35

--------------------------------------------------------------------------------


 

be accompanied by accrued interest to the extent required by Section 2.13 and
any break funding payments required by Section 2.16.

 

(c)                                  The Borrower shall prepay the outstanding
principal amount of Loans on any date on which the Assigned Dollar Value of all
outstanding Loans and LC Exposure (after giving effect to any other repayments
or prepayments on such day) exceeds the total Commitments then in effect
(including in each case, without limitation, solely as a result of fluctuation
in Exchange Rates), in the amount of such excess and in the applicable currency;
provided, however, that if such excess is solely as a result of fluctuation in
Exchange Rates, (i) the Borrower shall not be obligated to pay such amount until
four Business Days after notice from the Administrative Agent and (ii) the
Borrower shall not be obligated to pay such amount unless such excess is greater
than the Dollar Equivalent of an amount equal to 5% of the total Commitments. 
If, after giving effect to the prepayment of all outstanding Loans pursuant to
this Section 2.11(c), the aggregate Assigned Dollar Value of LC Exposure exceeds
the total Commitments then in effect, the Borrower shall cash collateralize LC
Exposure by depositing, pursuant to a cash collateral agreement to be entered
into in form and substance reasonably satisfactory to the Administrative Agent,
cash with the Administrative Agent in an amount equal to the difference between
the Assigned Dollar Value of such LC Exposure and the total Commitments then in
effect.  The Administrative Agent shall establish in its name for the benefit of
the Lenders a collateral account into which it shall deposit such cash to hold
as collateral security for the LC Exposure.

 

SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including Effective Date to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any Credit Exposure after its Commitment terminates, then such commitment
fee shall continue to accrue on the daily amount of such Lender’s Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Credit Exposure. 
Commitment fees accrued through and including the last day of March, June,
September and December of each year shall be payable in arrears on the fifteenth
day following the such last day and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and applicable Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the fifteenth day following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments

 

36

--------------------------------------------------------------------------------


 

terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders.  In the absence of manifest error, fees paid shall not be refundable.
The Administrative Agent shall use commercially reasonable efforts to provide an
invoice in respect of any fees or other amounts payable pursuant to this
Section 2.12 (other than pursuant to Section 2.12(b)(ii)) at least two
(2) Business Days prior to the date such amounts are payable.

 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  [Reserved].

 

(d)                                 Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.13 or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.13.

 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  Interest to be paid with respect to Loans denominated in
(x) Dollars shall be paid in Dollars and (y) in an Alternative Currency shall be
in such Alternative Currency.

 

(f)                                   All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest (i) computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and (ii) for Borrowings denominated in Sterling shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

37

--------------------------------------------------------------------------------


 

SECTION 2.14.  Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including because the LIBO Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for the applicable currency and such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for the applicable currency
and such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in an Alternative Currency, such
Eurocurrency Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto, (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (iii) if any Borrowing Request requests a Eurocurrency Borrowing
denominated in an Alternative Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be equal to the rate determined by the Administrative Agent in
its reasonable discretion after consultation with the Borrower and consented to
in writing by the Required Lenders; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 9.02, such amendment

 

38

--------------------------------------------------------------------------------


 

shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or Issuing Bank;

 

(ii)                                  impose on any Lender or Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Alternative Currency into a Borrowing denominated in any other Alternative
Currency) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Alternative Currency into a Borrowing denominated in any other
Alternative Currency) or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
such Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, such Issuing Bank or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Bank, as the case may
be, such

 

39

--------------------------------------------------------------------------------


 

additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section 2.15 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section 2.15 for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurocurrency market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.17.  Withholding of Taxes; Gross-Up.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or

 

40

--------------------------------------------------------------------------------


 

withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.17, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such

 

41

--------------------------------------------------------------------------------


 

completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an executed copy of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, an executed copy of IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income, an
executed copy of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, an executed copy of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate

 

42

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  [Reserved].

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17(including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments and payments of additional
amounts made under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This

 

43

--------------------------------------------------------------------------------


 

paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a) 
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in an Alternative Currency,
12:00 noon, Local Time, in the city of the Administrative Agent’s Eurocurrency
Payment Office for such currency, in each case on the date when due, in
immediately available funds, without set off, recoupment or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York or, in the case of a Credit Event denominated in an Alternative
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to an Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Alternative Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrower takes all risks of
the imposition of any such currency control or exchange regulations.

 

(b)                                 At any time that payments are not required
to be applied in the manner required by Section 7.02, if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

44

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially adverse to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes Defaulting
Lender, or if any Lender does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Banks), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (b) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to an be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

 

SECTION 2.20.  Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.02 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to cash
collateralize the Issuing Banks’ LC Exposure with respect to such Defaulting
Lender in accordance with this Section; fourth, as the Borrower may request (so
long as no Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Banks’ future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section 2.20;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court

 

46

--------------------------------------------------------------------------------


 

of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default shall have occurred and be continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                                  the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided
that this clause (c) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby.

 

(d)                                 if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that such reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Credit Exposure to exceed its Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
for the benefit of the Issuing Banks only the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

47

--------------------------------------------------------------------------------


 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all commitment fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized.

 

(e)                                  so long as such Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(d), and LC Exposure related to any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(d)(i) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Issuing Banks shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
such Issuing Bank to defease any risk to it in respect of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower, and each
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders  as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

SECTION 2.21.  Commitment Increase.  (a)  Notwithstanding anything to the
contrary in Section 9.02, subject to the terms and conditions set forth herein,
the Borrower shall have the right from time to time, to cause an increase in the
Commitments of the Lenders (a “Commitment Increase”) by adding to this Agreement
one or more additional banks, financial institutions or other entities that are
not already Lenders hereunder and that are reasonably satisfactory to the
Administrative Agent and each Issuing Bank (each, a “New Lender”) or by allowing
one or more existing Lenders to increase their respective Commitments; provided
that (i) both before and immediately after giving effect to such Commitment
Increase, no Default  shall have occurred and be continuing on the effective
date of such Commitment Increase (such date, the “Commitment Increase Date”),
(ii) no such Commitment Increase shall be in an amount less than $10,000,000,
(iii) the aggregate amount of the Commitment Increase shall not exceed
$500,000,000 and (iv) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion).

 

(b)                                 The Borrower shall provide the
Administrative Agent with written notice (a “Notice of Commitment Increase”) of
its intention to increase the Commitments pursuant to this Section 2.21.  Each
such Notice of Commitment Increase shall specify (i) the proposed Commitment
Increase Date, which date shall be no earlier than five (5) Business Days after
receipt by the Administrative Agent of such Notice of Commitment Increase,
(ii) the amount of the requested Commitment Increase, (iii) as applicable, the
identity of each New Lender and Lender that has agreed in writing to increase
its

 

48

--------------------------------------------------------------------------------


 

Commitment hereunder, and (iv) the amount of the respective Commitments of the
then existing Lenders and the New Lenders from and after the Commitment Increase
Date.

 

(c)                                  On any Commitment Increase Date, the
Lenders shall purchase and assume (without recourse or warranty) from the
Lenders (i) Loans, to the extent that there are any Loans then outstanding, and
(ii) undivided participation interests in any outstanding LC Exposure to the
extent necessary to ensure that after giving effect to the Commitment Increase,
each Lender has outstanding Loans and participation interests in outstanding LC
Exposure equal to its Applicable Percentage.  Each Lender shall make any payment
required to be made by it pursuant to the preceding sentence via wire transfer
to the Administrative Agent on the Commitment Increase Date.  Each existing
Lender (i) shall be automatically deemed to have assigned any outstanding Loans
on the Commitment Increase Date and (ii) agrees to take any further steps
reasonably requested by the Administrative Agent, in each case to the extent
deemed necessary by the Administrative Agent to effectuate the provisions of the
preceding sentences.  If, on such Commitment Increase Date, any Loans have been
funded, then the Borrower shall be obligated to pay any breakage fees or costs
that are payable pursuant to Section 2.16 in connection with the reallocation of
such outstanding Loans to effectuate the provisions of this Section 2.21(c).

 

(d)                                 Each Commitment Increase shall become
effective on its Commitment Increase Date and upon such effectiveness: (i) the
Administrative Agent shall record in the register each then New Lender’s
information as provided in the applicable Notice of Commitment Increase and
pursuant to an administrative questionnaire that shall be executed and delivered
by each New Lender to the Administrative Agent on or before such Commitment
Increase Date, (ii) Schedule 2.01A hereof shall be amended and restated to set
forth all Lenders (including any New Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which amended and restated
Schedule 2.01A shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each New Lender) a copy of such amended and restated Schedule
2.01A, and (iii) each New Lender identified on the Notice of Commitment Increase
for such Commitment Increase shall be a “Lender” for all purposes under this
Agreement.

 

(e)                                  As a condition precedent to any Commitment
Increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Commitment Increase Date signed by a Responsible
Officer of the Borrower certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such Commitment Increase and certifying
that, before and after giving effect to such Commitment Increase, (i) the
representations and warranties contained in Article III made by it are true and
correct on and as of the Commitment Increase Date, except to the extent that
such representations and warranties specifically refer to an earlier date and
(ii) no Default shall have occurred and be continuing on the Commitment Increase
Date.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Corporate Status.  The Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing corporation, partnership or limited
liability company or other entity in good standing under the laws of the
jurisdiction of its organization (or the equivalent thereof in the case of
foreign Subsidiaries), (ii) has the requisite power and authority to own its
property and assets and to carry on its business as presently conducted and
(iii) is duly qualified and is authorized to do business and is in good standing
(where relevant) in each jurisdiction where such qualification, authorization or
good standing is required, except (1) for such failure to be so qualified,
authorized or in good standing which,

 

49

--------------------------------------------------------------------------------


 

in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (2) as a result of any transaction expressly permitted under
Section 6.03 hereof.

 

SECTION 3.02.  Corporate Power and Authority.  The Borrower has the applicable
power and authority to execute, deliver and perform the terms and provisions of
each of the Loan Documents to which it is a party and has taken all necessary
corporate or other appropriate action to authorize the execution, delivery and
performance by it of each of such Loan Document.  As of the Effective Date, the
Borrower  has duly executed and delivered each of the Loan Documents to which it
is a party, and each of such Loan Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

SECTION 3.03.  No Violation.  Neither the execution, delivery or performance by
the Borrower of the Loan Documents, nor compliance by it with the terms and
provisions thereof, nor the consummation of the transactions contemplated
therein (i) will contravene any provision of any Requirement of Law applicable
to the Borrower, (ii) will conflict with or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of the Borrower or any of its
Subsidiaries pursuant to the terms of any material Contractual Obligation to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property or assets is bound or to which it may be subject, (iii) will
violate any provision of any organizational document of the Borrower or
(iv) require any approval of stockholders or any approval or consent of any
Person (other than a Governmental Authority) that has not been obtained on or
prior to the Effective Date, except in the case of clauses (i), (ii) and (iv) 
those  that could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04.  Governmental and Other Approvals.  No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except as have been obtained or made on or prior to the Effective Date),
or exemption by, any Governmental Authority, is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of any
Loan Document in any material respects or (ii) the legality, validity, binding
effect or enforceability of any such Loan Document in any material respects.

 

SECTION 3.05.  Financial Statements; Financial Condition; Projections, etc.

 

(a)                                 Financial Statements.  The balance sheet of
the Borrower at December 31, 2017 and at March 31, 2018 and the statements of
income, cash flows and shareholders’ equity of the Borrower for the fiscal year
ended December 31, 2017 and for the fiscal quarter ended March 31, 2018, or
other period ended on such dates, as the case may be, fairly present in all
material respects the financial condition and results of operation and cash
flows of Borrower and its consolidated subsidiaries as of such dates and for
such periods.  Copies of such statements have been furnished to the Lenders
prior to the Effective Date and have been audited or reviewed, as the case may
be, by Deloitte & Touche LLP, independent certified public accountants, who
expressed an unqualified opinion in respect thereto.

 

(b)                                 Solvency.  On and as of the Effective Date,
after giving effect to this Agreement and to all Indebtedness (including the
Loans) being incurred (and the use of proceeds thereof) by the Borrower and its
Subsidiaries in connection with the transactions contemplated hereby, the
Borrower and  its Subsidiaries, on a consolidated basis, are Solvent.

 

(c)                                  [Reserved].

 

50

--------------------------------------------------------------------------------


 

(d)                                 Budgets.  On and as of the Effective Date,
the financial projections, separately delivered to the Arrangers on or prior to
the Effective Date  and each of the budgets delivered after the Effective Date
pursuant to Section 5.01(f) (collectively, the “Budgets”) are, or will be at the
time made, based on good faith estimates and assumptions made by the management
of the Borrower.  On and as of the Effective Date, the Borrower believes that
the Budgets are reasonable, it being understood that uncertainty is inherent in
any forecast or projection and that no assurance can be given that the results
set forth in the Budgets will actually be attained or that the projections will
be suitable or sufficient for any purpose relevant to the Lenders.

 

(e)                                  No Material Adverse Change.  As of the
Effective Date there has been no material adverse change in the business,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole since December 31, 2017 based on the financial statements
delivered pursuant to Section 5.01(a).

 

SECTION 3.06.  Litigation.  There are no actions, suits or proceedings pending
or, to the best knowledge of the Borrower, threatened in writing against the
Borrower or any of its Subsidiaries (i) with respect to any Loan Document or
(ii) that are reasonably likely to have a Material Adverse Effect.

 

SECTION 3.07.  Disclosure.  (a) All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower in
writing to any Lender (including, without limitation, all information contained
in the Loan Documents) (other than the financial projections, Budgets and other
forward-looking information  or information of a general economic or industry
nature) for purposes of or in connection with this Agreement or any transaction
contemplated herein is, and all other such factual information (taken as a
whole) hereafter furnished by or on behalf of the Borrower  in writing to any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated herein are and will be true and accurate in all material respects
on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.

 

(b)                                 As of the Effective Date, the information
included in each Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

 

SECTION 3.08.  Use of Proceeds; Margin Regulations.

 

(a)                                 Loan Proceeds.  All proceeds of the Loans
incurred hereunder shall be used for general corporate purposes of the Borrower
and its Subsidiaries, including without limitation, to repay the outstanding
debt under the Existing Credit Agreement and to finance investments,
acquisitions, stock redemptions and repurchases and other Restricted Payments.

 

(b)                                 Margin Stock.  The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock (within the meaning of
Regulation U issued by FRB), as in effect from time to time, or extending credit
for the purpose of purchasing or carrying Margin Stock, and no part of the
proceeds of any Borrowing or Letter of Credit extension hereunder will be used
to buy or carry any Margin Stock, in violation of Regulation U or for any
purpose that would violate the provisions of Regulation X.

 

SECTION 3.09.  Tax Returns and Payments.  The Borrower and each of the its
Subsidiaries have  filed or caused to be filed all tax returns which are
required to be filed, except where failure to file any such returns would not
reasonably be expected to have a Material Adverse Effect, and have paid or

 

51

--------------------------------------------------------------------------------


 

caused to be paid all taxes shown to be due and payable on said returns or on
any assessments made against them or any of their respective material properties
and all other material taxes, fees or other charges imposed on them or any of
their respective properties by any Governmental Authority (other than those the
amount or validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any such Subsidiary, as the case may
be), except where failure to take any such action could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.10.  ERISA.

 

(a)                                 Except as could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect (i) each
Plan has been operated and administered in a manner compliance with the
applicable provisions of ERISA and the Code; (ii) no reportable event which
could reasonably be expected to result in the termination of any Plan has
occurred with respect to a Plan (other than a reportable event for which the 30
day notice requirement to the PBGC has been waived); (iii) to the best knowledge
of the Borrower, no Multiemployer Plan is insolvent; (iv) neither the Borrower
nor any of its  Subsidiaries nor any ERISA Affiliate has incurred any liability
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code;
(v) no proceedings have been instituted to terminate any Plan; (vi) using
actuarial assumptions and computation methods consistent with subpart 1 of
Subtitle E of Title IV of ERISA, the Borrower and its Subsidiaries and its ERISA
Affiliates would not have any liability to all Multiemployer Plans in the event
of a complete withdrawal therefrom, as of the close of the most recent fiscal
year of each such Plan ending prior to the date of any making of any Loan or the
issuance of any Letter of Credit ;(vii) no Lien imposed under the Code or ERISA
on the assets of the Borrower or any of its Subsidiaries or any ERISA Affiliate
exists or is likely to arise on account of any Plan; and (viii) the Borrower and
its Subsidiaries do not maintain or contribute to any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) which provides benefits to retired
employees (other than as required by Section 601 of ERISA) or any employee
pension benefit plan (as defined in Section 3(2) of ERISA).

 

(b)                                 (i) Each Foreign Pension Plan is in
compliance and in good standing (to the extent such concept exists in the
relevant jurisdiction) in all respects with all laws, regulations and
rules applicable thereto, including all funding requirements, and the respective
requirements of the governing documents for such Foreign Pension Plan, except
for such failures that individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect; (ii)  each Foreign Pension Plan
maintained or contributed to by the Borrower or any Subsidiary,  that is
required by applicable law to be funded in a trust or other funding vehicle is
in material compliance with applicable law regarding funding requirements,
except for such failures that individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect; (iii) all
material contributions required to have been made by the Borrower or any
Subsidiary to any Foreign Pension Plan, except for such failures that
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect have been made within the time required by law or by the
terms of such Foreign Pension Plan; and (iv) to the knowledge of the Borrower
and its Subsidiaries, no actions or proceedings have been taken or instituted to
terminate or wind-up a Foreign Pension Plan with respect to which the Borrower
and its Subsidiaries taken as a whole could have any liability, except for such
failures that individually or in the aggregate could not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 3.11.  Ownership of Property.  The Borrower and each of its Subsidiaries
has good and marketable title or, with respect to real property, valid fee
simple title (or in each case, the relevant foreign equivalent, if any) to, or a
subsisting leasehold interest in, or a valid contractual agreement or other
valid right to use, all such Person’s material real property, and good title (or
relevant foreign equivalent) to, a valid leasehold interest in, or valid
contractual rights or other valid right to (or an

 

52

--------------------------------------------------------------------------------


 

agreement for the acquisition of same) use all such Person’s other material
property (but excluding Intellectual Property), and, in each case, none of such
property is subject to any Lien other than Liens permitted by Section 6.02.

 

SECTION 3.12.  Compliance With Law, etc.  Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirement of Law the consequences of which
violation, either individually or in the aggregate, would have a Material
Adverse Effect.

 

SECTION 3.13.  Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 3.14.  Environmental Matters. (i) The operations of and the real
property owned or operated by the Borrower and each of its Subsidiaries are in
compliance with all applicable Environmental Laws except where the failure to be
in compliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (ii) the Borrower and each of its
Subsidiaries has obtained all Environmental Permits, and all such Environmental
Permits are in good standing and the Borrower and its Subsidiaries are in
compliance with all terms and conditions of such Environmental Permits, except
where failure to so obtain, maintain or comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(iii) neither the Borrower nor any of its Subsidiaries nor any of their present
or, to the knowledge of the Borrower, past properties or operations (whether
owned or leased) is subject to: (A) any Environmental Claim or other written
claim, request for information, judgment, order, decree or agreement from or
with any Governmental Authority or private party related to any material
violation of or material non-compliance with Environmental Laws or Environmental
Permits to the extent any of the foregoing could reasonably be expected to have
a Material Adverse Effect, (B) any pending or, to the knowledge of the Borrower,
threatened judicial or administrative proceeding, action, suit or investigation
related to any Environmental Laws or Environmental Permits which could
reasonably be expected to have a Material Adverse Effect, (C) any Remedial
Action which if not taken could reasonably be expected to have a Material
Adverse Effect or (D) any liabilities, obligations or costs arising from the
Release or substantial threat of a material Release of Hazardous Materials into
the environment where such Release or substantial threat of a material Release
could reasonably be expected to have a Material Adverse Effect; (iv) neither the
Borrower nor any of its Subsidiaries has received any written notice or claim to
the effect that the Borrower or any of its Subsidiaries is or may be liable to
any Person as a result of the Release or substantial threat of a material
Release of Hazardous Materials into the environment, which notice or claim could
reasonably be expected to result in a Material Adverse Effect, and (v) no
Environmental Lien has attached to any property (whether owned or leased) of the
Borrower or of any of its Subsidiaries which could, if determined adversely to
Borrower or any of its Subsidiaries, reasonably be expected to have a Material
Adverse Effect, nor are there any facts or circumstances currently known to the
Borrower or any of its Subsidiaries that may reasonably be expected to give rise
to such an Environmental Lien.

 

SECTION 3.15.  Intellectual Property.  Each of the Borrower and its Subsidiaries
owns or holds licenses or other rights to or under all of the patents, 
trademarks, service marks, trade names, domain names, copyrights, trade secrets,
and all other intellectual property  rights, including intellectual property
rights in proprietary information, computer programs and databases
(collectively, “Intellectual Property”) used in their businesses, free and clear
of all Liens, except Permitted Encumbrances, except where the failure to own or
hold licenses in such Intellectual Property  could not reasonably be expected to
have a Material Adverse Effect.  Neither the Borrower nor any of its
Subsidiaries is party to any existing (or is subject to any threatened) claim by
any Person contesting the validity, enforceability, use or ownership of any
Intellectual Property which could reasonably be expected to have a Material
Adverse Effect. The conduct of their businesses by Borrower and its Subsidiaries
does not infringe or otherwise violate any

 

53

--------------------------------------------------------------------------------


 

Intellectual Property of any other Person, except for infringements or
violations that could not reasonably be expected to have a Material Adverse
Effect.  The Borrower and its Subsidiaries take all commercially reasonable
actions to maintain and protect the integrity, continuous operation and security
of the material software, systems, websites and other information technology
assets and equipment used in their businesses, except for any failures that
could not reasonably be expected to have Material Adverse Effect.

 

SECTION 3.16.  Anti-Terrorism Laws.

 

(a)                                 Neither Borrower nor, to the knowledge of
Borrower, any of its Affiliates is in violation of any applicable laws relating
to terrorism or money laundering (“Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), the Patriot Act, or, in any material respect, Sanctions.

 

(b)                                 Neither Borrower nor, to the actual
knowledge of a Responsible Officer of the Borrower, any Affiliate or broker or
other agent of Borrower is, acting or benefiting in any capacity in connection
with any Loans hereunder is any of the following:

 

(i)                                     a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order;

 

(v)                                 a person that is named as a “specially
designated national and blocked person” on the most current list published by
the USA Treasury Department Office of Foreign Assets Control at its official
website or any replacement website or other replacement official publication of
such list; or

 

(vi)                              is a Sanctioned Person.

 

(c)                                  The Borrower and its Subsidiaries have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Sanctions.

 

SECTION 3.17.  Foreign Corrupt Practices Act.  In the past five years, none of
the Borrower, any of the Subsidiaries or, to the knowledge of the Borrower, any
director, officer, employee,  or other person authorized to act on behalf of the
Borrower or any of the Subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect material and unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) materially violated or is in a material violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended (“FCPA”); or
(iv) made any material and unlawful bribe, rebate, payoff, influence payment,
kickback or other illegal payment.  The Borrower and its Subsidiaries have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws.

 

54

--------------------------------------------------------------------------------


 

SECTION 3.18.  EEA Financial Institutions.  The Borrower is not an EEA Financial
Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Latham & Watkins LLP, counsel for the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent.  The Borrower hereby requests such counsel to deliver such opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, certifying (i) that the
representations and warranties contained in Article III and in each other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
Effective Date, (ii) that no Default or Event of Default exists, or would result
from the Transactions or from the application of the proceeds thereof and
(iii) the current Debt Ratings.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.

 

(f)                                   The Administrative Agent shall have
received the audited financial statements of the Borrower referred to in
Section 3.05(a) and reasonably satisfactory unaudited interim consolidated
financial statements of the Borrower for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant
Section 3.05(a).

 

(g)                                  (i) The Administrative Agent shall have
received, at least five days prior to the Effective Date, all documentation and
other information regarding the Borrower requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of the Borrower at least 10
days prior to the Effective Date and (ii) to the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
five days prior to the Effective Date, any Lender that has requested, in a
written notice to the Borrower at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in

 

55

--------------------------------------------------------------------------------


 

relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).

 

(h)                                 The Credit Agreement, dated as of August 16,
2005, among the Borrower, the lenders parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent (as amended, restated, amended and restated,
supplemented or otherwise modified) (the “Existing Credit Agreement”) shall have
been terminated substantially concurrently with the Effective Date on terms and
conditions reasonably satisfactory to the Administrative Agent, and the secured
parties thereunder shall have terminated all security interests and liens on the
assets owned by the Borrower and its Subsidiaries in a manner reasonably
satisfactory to the Administrative Agent.  In connection therewith, each Lender
party to the Existing Credit Agreement hereby waives any amounts that would be
owing to such Lender pursuant to Section 3.5 of the Existing Credit Agreement as
a result of the repayment of loans thereunder on the Effective Date.

 

(i)                                     As of the Effective Date each Guarantor
(as such term is defined in the indentures governing the Existing Notes) shall
have been released and discharged from its guarantee obligations under the
indentures governing the Existing Notes and no Subsidiary shall guarantee any
Obligations of the Borrower, and the Administrative Agent shall have received
on, or prior to, the Effective Date any corresponding notice delivered to the
trustee under the indentures governing the Existing Notes in connection with
such release and discharge.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
June 30, 2018 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement (other than Section 3.05(e) and
Section 3.06(ii)) shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default  shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

56

--------------------------------------------------------------------------------


 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender (or, in the
case of clause (e)(iii) below, will furnish directly to the applicable Lender):

 

(a)                                 as soon as available, but in any event
within 90 days (or in the event that a request for an extension of the required
filing date for the Form 10-K with the SEC of any Person whose consolidated
financial statements include the financial results of the Borrower has been
timely filed, the last day of such requested extension period, but in no event
later than 105 days) after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended December 31, 2018), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification 
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)                                 as soon as available, but in any event not
later than 45 days (or in the event that a request for an extension of the
required filing date for the Form 10-Q with the SEC of any Person whose
consolidated financial statements include the financial results of the Borrower
has been timely filed, the last day of such requested extension period, but in
no event later than 55 days) after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended June 30, 2018), its consolidated balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows (in each case, in
such condensed form as permitted under the Exchange Act for filing of such
financial statements with the SEC) as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
or periods of the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.08 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.05 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Huntsman Corporation or any subsidiary with the

 

57

--------------------------------------------------------------------------------


 

SEC or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange, or distributed by Huntsman
Corporation to its shareholders generally, as the case may be;

 

(e)                                  promptly following any request therefor,
(i) such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request, (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and (iii) information and
documentation reasonably requested by any Lender for purposes of compliance the
Beneficial Ownership Regulation; and

 

(f)                                   as soon as available and in any event
within sixty (60) days following the first day of each fiscal year of the
Borrower a Budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of earnings and cash flows but not including
segment data) prepared by the Borrower for such fiscal year, which shall be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that, to the best of his knowledge at the time made, such Budget is a
reasonable estimate for the periods covered thereby.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which such
materials are publicly available as posted on the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR); or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether made available by the Administrative
Agent).  The Administrative Agent shall have no obligation to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
document to it and maintaining its copies of such documents.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                                 the occurrence of any Default; and

 

(b)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.  Maintenance of Existence.  The Borrower will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, registrations, permits, privileges and franchises material to its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03;
provided, further that neither the Borrower nor any Subsidiary shall be required
to preserve any such rights, licenses, permits, privileges, franchises if a
Responsible Officer of the Borrower should reasonably determine that the
preservation thereof is no longer desirable

 

58

--------------------------------------------------------------------------------


 

in the conduct of the Borrower’s or such Subsidiary’s business and such failure
to so preserve is not materially adverse to the Lenders.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) except to the extent that the
failure to do so could not reasonably be expected to result in Material Adverse
Effect, keep and maintain all property material to the conduct of its business
in good working order and condition, in accordance with industry standards, and
(b) maintain, with IRIC or other financially sound and reputable insurance
companies, insurance in such amounts and against such material risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and
account.  The Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent (or, if any Default
has occurred and is continuing, any Lender), upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided, that (a) the Administrative Agent and, as
applicable, any Lenders shall use their commercially reasonable efforts to
coordinate any such visit or inspection to minimize any interruption to the
day-to-day operations of the Borrower and its Subsidiaries; and (b) so long as
no Default has occurred and is continuing, the Administrative Agent and its
designated representatives shall not be reimbursed for more than one visit and
inspection per calendar year.

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority and of any Contractual Obligations applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08.  Environmental Laws.

 

(a)                                 The Borrower shall, and shall cause each of
its Subsidiaries, in the exercise of its reasonable business judgment, to take
prompt and appropriate action to respond to any material non-compliance with
Environmental Laws or Environmental Permits or to any material Release or a
substantial threat of a material Release of  Hazardous Materials for which the
Borrower or any of its Subsidiaries is, or would reasonably be expected to be
liable, and upon request from the Administrative Agent, shall report to the
Administrative Agent on such response.  Without limiting the generality of the
foregoing, whenever the Administrative Agent or any Lender has a reasonable
basis to believe that the Borrower is not in material compliance with
Environmental Laws or Environmental Permits or that any property of the Borrower
or its Subsidiaries, or any property not owned, operated or leased by the
Borrower or its Subsidiaries to which Hazardous Materials generated by the
Borrower or its Subsidiaries

 

59

--------------------------------------------------------------------------------


 

have come to be located (“Offsite Property”) has or may become contaminated or
subject to an order or decree such that any non-compliance, contamination or
order or decree could reasonably be expected to have a Material Adverse Effect,
then, to the extent the Borrower has the legal right to do so, the Borrower
agrees to, at the Administrative Agent’s request and the Borrower’s expense:
(i) cause an independent environmental engineer reasonably acceptable to the
Administrative Agent to conduct such tests of the site where the alleged or
actual non-compliance or contamination has occurred and prepare and deliver to
the Administrative Agent, the Lenders and the Borrower a report(s) reasonably
acceptable to the Administrative Agent setting forth the results of such tests,
the Borrower’s proposed plan and schedule for responding to any environmental
problems described therein, and the Borrower’s estimate of the costs thereof,
and (ii) cause such independent environmental engineer to provide the
Administrative Agent, the Lenders and the Borrower a supplemental report(s) of
such engineer whenever the scope of the environmental problems or the Borrower’s
response thereto or the estimated costs thereof, shall materially change. 
Notwithstanding the above, the Borrower shall not be obligated (other than as
required by applicable Environmental Law) to undertake any tests or remediation
at any Offsite Property (a) that is not owned or operated by the Borrower or any
of its Subsidiaries or (b) where Hazardous Materials generated by persons other
than the Borrower or any of its Subsidiaries have also come to be located.

 

(b)                                 The Borrower shall defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
employees, the Administrative Agents, officers and directors, from and against
any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower, any of its Subsidiaries or their respective
properties, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorneys’ and
consultants’ fees, investigation and laboratory fees, costs arising from any
Remedial Actions, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  The agreements in this
Section 5.08(b) shall survive repayment of the Loans and all other Obligations.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw,  and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not permit any Subsidiary to
directly or indirectly create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and amendments, extensions, renewals, refinancings
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such extension, renewal or replacement thereof);

 

(b)                                 Indebtedness of any Subsidiary to the
Borrower or any other Subsidiary;

 

(c)                                  Guarantees by any Subsidiary of
Indebtedness of any other Subsidiary;

 

60

--------------------------------------------------------------------------------


 

(d)                                 Capital Lease Obligations and other
Indebtedness incurred to finance the purchase price or improvement cost incurred
or assumed in connection with the acquisition, construction or improvement of
fixed capital or capital assets and any amendments, extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such extension, renewal or replacement thereof);

 

(e)                                  Indebtedness of  any Subsidiary under
Interest Rate Agreements providing protection against fluctuations in interest
rates so long as management of  such Subsidiary has determined that entering
into such Interest Rate Agreements are bona fide hedging activities and under
Other Hedging Agreements providing protection against fluctuations in currency
or commodity values in connection with  any Subsidiary’s operations so long as
management of such Subsidiary has determined that the entering into of such
Other Hedging Agreements are bona fide hedging activities;

 

(f)                                   Indebtedness consisting of take-or-pay
obligations contained in supply agreements entered into in the ordinary course
of business;

 

(g)                                  Indebtedness (including intraday cash
management lines relating thereto) of any Subsidiary pursuant to over-draft or
similar lines of credit (including, without limitation, treasury management
arrangements, depository or other cash management services and commercial credit
card and merchant card services) such that the aggregate amount of such
Indebtedness (other than intraday cash management lines relating thereto)
permitted thereunder or outstanding under this clause (g) at any one time does
not exceed (without duplication) $150,000,000 (or the Dollar Equivalent thereof)
for more than one consecutive Business Day, with respect to such Indebtedness
(other than intraday cash management lines relating thereto);

 

(h)                                 Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees, standby
and documentary letters of credit and similar obligations, in each case provided
in the ordinary course of business, including, without limitation, those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

 

(i)                                     (i) Receivables Facility Attributed
Indebtedness and (ii) intercompany indebtedness of a receivables subsidiary owed
to the Borrower or its participating subsidiaries in an aggregate principal
amount not to exceed $600,000,000 at any time; and

 

(j)                                    Indebtedness not permitted by clauses
(a) through (i) so long as the aggregate principal amount of such Indebtedness
plus the aggregate amount (without duplication) of obligations secured by Liens
incurred pursuant to Section 6.02(i) does not at any time exceed (x) if the
Borrower has achieved an Investment Grade Rating, 15% of Consolidated Net
Tangible Assets or (y) if otherwise 12.5% of Consolidated Net Tangible Assets,
in each case as appearing in the latest balance sheet delivered pursuant to
Section 5.01(a) or (b).

 

SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or

 

61

--------------------------------------------------------------------------------


 

asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such extension, renewal or replacement thereof);

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (except by the
amount of any accrued interest and premiums with respect to such Indebtedness
and transaction fees, costs and expenses in connection with such extension,
renewal or replacement thereof);

 

(d)                                 Liens consisting of an agreement to sell,
transfer or dispose of any asset (to the extent such sale, transfer or
disposition is permitted hereby);

 

(e)                                  Liens in favor of the Borrower or any of
its Subsidiaries securing intercompany Indebtedness among the Borrower and its
Subsidiaries permitted to be incurred in accordance with Section 6.01;

 

(f)                                   Liens on unearned insurance premiums
securing Indebtedness incurred by Borrower and/or its Subsidiaries to finance
such insurance premiums in a principal amount not to exceed at any time the
amount of such insurance premiums to be paid by Borrower and/or its Subsidiaries
for a five year period;

 

(g)                                  Liens on Receivables Facility Assets
transferred, directly or indirectly, (a) to a receivables subsidiary or (b) by a
receivables subsidiary to the purchasers of such receivables (and the filing of
financing statements in connection therewith) pursuant to an Accounts
Receivables Securitization, in each case, securing Indebtedness incurred
pursuant to Section 6.01(i);

 

(h)                                 Liens on cash and cash equivalents in an
aggregate amount not to exceed $50,000,000 securing obligations in respect of
any Indebtedness permitted under Section 6.01(e); and

 

(i)                                     Liens not permitted by clauses
(a) through (h) so long as the aggregate amount of obligations secured thereby
plus the aggregate principal amount (without duplication) of all Indebtedness
incurred pursuant to Section 6.01(j) does not at any time exceed (x) if the
Borrower has achieved an Investment Grade Rating, 15% of Consolidated Net
Tangible Assets or (y) if otherwise 12.5% of Consolidated Net Tangible Assets,
in each case as appearing in the latest balance sheet delivered pursuant to
Section 5.01(a) or (b).

 

SECTION 6.03.  Fundamental Changes.  The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, liquidate or dissolve, or
Dispose of (1) all or substantially all of the assets of the Borrower or (2) all
or substantially all of the assets of the Borrower and its Subsidiaries taken as
a whole (in each case, whether now owned or hereafter acquired), except that
(a) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) the Borrower may merge into
any Subsidiary or any other Person in a transaction in which the Borrower is the

 

62

--------------------------------------------------------------------------------


 

surviving corporation, (ii) any Subsidiary may merge into any Subsidiary or any
other Person in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may Dispose of its assets to the Borrower or to another
Subsidiary, (iv) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially adverse to the Lenders and
(v) any merger, consolidation, liquidation or dissolution to effect a
Disposition otherwise permitted under this Section 6.03, and (b) for the
avoidance of doubt, each receivables subsidiary may sell and make other
transfers of Receivables Facility Assets to the purchaser, lender or other
provider of financing under an Accounts Receivables Securitization.

 

SECTION 6.04.  Restricted Payments.  The Borrower will not declare or make, or
agree to pay or make, directly or indirectly any Restricted Payment so long as
any Default or Event of Default shall have occurred and be continuing or shall
arise as a result of the making of such Restricted Payment  except for any
dividend or distribution that is required to be paid (pursuant to the Tax
Sharing Agreement or otherwise) by the Borrower to its direct or indirect owner
or owners in order for such owner or owners to pay consolidated or combined
federal, state or local taxes. Notwithstanding the foregoing, the Borrower may
make Restricted Payments to Huntsman Corporation to pay dividends of Huntsman
Corporation within 90 days after the date of declaration thereof if at such date
of declaration such dividend would have complied with this Section 6.04.

 

SECTION 6.05.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) any Restricted Payment permitted under
Section 6.04, (d) transition services agreements and other agreements for the
purpose of facilitating the separation of Venator and its subsidiaries and
entered into between the Borrower and/or its Subsidiaries on one hand and
Venator and/or its subsidiaries on the other hand, (e) the Huntsman Corporation
Intercompany Note, (f) payments or transactions pursuant to the Tax Sharing
Agreement and Venator Tax Sharing Agreement and (g) investments made in any
joint venture that is an Affiliate solely because of any Subsidiary’s interest
in such joint venture.

 

SECTION 6.06.  Use of Proceeds.  The Borrower will not request any Loan or
Letter of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit, directly or,
to the knowledge of the Borrower, indirectly, (i) for the purpose of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, in violation of any Sanctions, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

SECTION 6.07.  Change in Nature of Business. From and after the Effective Date,
the Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any businesses that are material to the Borrower and its Subsidiaries, taken
as a whole, other than the businesses engaged in by the Borrower and its
Subsidiaries on the Effective Date , and businesses reasonably related,
complementary, ancillary or incidental thereto.

 

SECTION 6.08.  Financial Covenant.  The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after
March 31, 2018, of (i) Consolidated Debt to (ii)

 

63

--------------------------------------------------------------------------------


 

Consolidated EBITDA for the period of four consecutive fiscal quarters ending
with the end of such fiscal quarter, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 7.01 payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement, any other Loan Document, or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement, any other Loan Document, or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) or in Article VI;

 

(e)                                  the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Section 7.01) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);

 

(f)                                   the Borrower or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable (after giving effect to any applicable grace and cure periods);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or as a result of
a casualty event affecting such property or assets;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency,

 

64

--------------------------------------------------------------------------------


 

receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)                                     the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000  (to the extent not
covered by an insurer or by an insurer that has denied coverage) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             a Change in Control shall occur; or

 

(n)                                 any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in writing the validity or enforceability of any provision of
any Loan Document in accordance with its terms; or the Borrower purports in
writing to revoke, terminate or rescind any Loan Document except in accordance
with its terms;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) require that the Borrower provide cash collateral as required in
Section 2.06(j), and (iv) exercise on behalf of itself, the Lenders and the
Issuing Banks all rights and remedies available to it, the Lenders and the
Issuing Banks under the Loan Documents and Applicable Law; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Commitments shall automatically terminate and the

 

65

--------------------------------------------------------------------------------


 

principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, and the obligation of the Borrower to cash
collateralize the LC Exposure as provided in clause (iii) above shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.

 

SECTION 7.02.  Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.20, be applied by the Administrative Agent as follows:

 

(i)                                     first, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts payable
to the Administrative Agent (including fees and disbursements and other charges
of counsel to the Administrative Agent payable under Section 9.03 and amounts
pursuant to Section 2.12(c) payable to the Administrative Agent in its capacity
as such);

 

(ii)                                  second, to payment of that portion of the
Obligations constituting fees, expenses, indemnities and other amounts (other
than principal, reimbursement obligations in respect of LC Disbursements,
interest and Letter of Credit fees) payable to the Lenders and the Issuing Banks
(including fees and disbursements and other charges of counsel to the Lenders
and the Issuing Banks payable under Section 9.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;

 

(iii)                               third, to payment of that portion of the
Obligations constituting accrued and unpaid Letter of Credit fees and charges
and interest on the Loans and unreimbursed LC Disbursements, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause (iii) payable to them;

 

(iv)                              fourth, (A) to payment of that portion of the
Obligations constituting unpaid principal of the Loans and unreimbursed LC
Disbursements and (B) to cash collateralize that portion of LC Exposure
comprising the undrawn amount of Letters of Credit to the extent not otherwise
cash collateralized by the Borrower pursuant to Section 2.06 or 2.20, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (iv) payable to them; provided that (x) any such
amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Banks to
cash collateralize Obligations in respect of Letters of Credit, (y) subject to
Section 2.06 or 2.20, amounts used to cash collateralize the aggregate amount of
Letters of Credit pursuant to this clause (iv) shall be used to satisfy drawings
under such Letters of Credit as they occur and (z) upon the expiration of any
Letter of Credit (without any pending drawings), the pro rata share of cash
collateral shall be distributed to the other Obligations, if any, in the order
set forth in this Section 7.02;

 

(v)                                 fifth, to the payment in full of all other
Obligations, in each case ratably among the Administrative Agent, the Lenders
and the Issuing Banks based upon the respective aggregate amounts of all such
Obligations owing to them in accordance with the respective amounts thereof then
due and payable; and

 

(vi)                              finally, the balance, if any, after all
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by law.

 

66

--------------------------------------------------------------------------------


 

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01.  Authorization and Action.  (a)  Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than within the
United States, each Lender and each Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute and enforce any
Loan Document governed by the laws of such jurisdiction on such Lender’s or such
Issuing Bank’s behalf.  Without limiting the foregoing, each Lender and each
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

 

(b)                                 As to any matters not expressly provided for
herein and in the other Loan Documents (including enforcement or collection),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, pursuant to the terms in the Loan
Documents), and, unless and until revoked in writing, such instructions shall be
binding upon each Lender and each Issuing Bank; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Requirement of Law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(c)                                  In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders and the Issuing Banks (except in limited
circumstances expressly provided for herein relating to the maintenance of the
Register), and its

 

67

--------------------------------------------------------------------------------


 

duties are entirely mechanical and administrative in nature. Without limiting
the generality of the foregoing:

 

(i)                                     the Administrative Agent does not assume
and shall not be deemed to have assumed any obligation or duty or any other
relationship as the agent, fiduciary or trustee of or for any Lender, Issuing
Bank or holder of any other obligation other than as expressly set forth herein
and in the other Loan Documents, regardless of whether a Default or an Event of
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” (or any similar term) herein or in any other Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); additionally, each Lender agrees that
it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement and the transactions contemplated hereby; and

 

(ii)                                  nothing in this Agreement or any Loan
Document shall require the Administrative Agent to account to any Lender for any
sum or the profit element of any sum received by the Administrative Agent for
its own account.

 

(d)                                 The Administrative Agent may perform any of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article VIII shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities pursuant to this Agreement. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.

 

(e)                                  None of any Co-Syndication Agent, any
Co-Documentation Agent or any Arranger shall have obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity, but all such
persons shall have the benefit of the indemnities provided for hereunder.

 

(f)                                   In case of the pendency of any proceeding
with respect to the Borrower under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
reimbursement obligations in respect of LC Disbursements shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Disbursements and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such
judicial proceeding; and

 

68

--------------------------------------------------------------------------------


 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

 

(g)                                  The provisions of this Article VIII are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and, except solely to the extent of the Borrower’s rights to consent
pursuant to and subject to the conditions set forth in this Article VIII, none
of the Borrower or any Subsidiary, or any of their respective Affiliates, shall
have any rights as a third party beneficiary under any such provisions.

 

SECTION 8.02.  Administrative Agent’s Reliance, Indemnification, Etc.  (a) 
Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.

 

(b)                                 The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Borrower, any Subsidiary, any Lender or any
Issuing Bank as a result of, any determination of the Commitments, any of the
component amounts

 

69

--------------------------------------------------------------------------------


 

thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Exchange Rate or Dollar Equivalent.

 

(c)                                  Without limiting the foregoing, the
Administrative Agent (i) may treat the payee of any promissory note as its
holder until such promissory note has been assigned in accordance with
Section 9.04, (ii) may rely on the Register to the extent set forth in
Section 9.04(b), (iii) may consult with legal counsel (including counsel to the
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(iv) makes no warranty or representation to any Lender or Issuing Bank and shall
not be responsible to any Lender or Issuing Bank for any statements, warranties
or representations made by or on behalf of the Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

 

SECTION 8.03.  Posting of Communications.  (a)  The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders, each of
the Issuing Banks and the Borrower acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Banks and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF

 

70

--------------------------------------------------------------------------------


 

THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section 8.03, including through an
Approved Electronic Platform.

 

(d)                                 Each Lender and each Issuing Bank agrees
that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender and Issuing Bank agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or Issuing Bank’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

 

(e)                                  Each of the Lenders, each of the Issuing
Banks and the Borrower agrees that the Administrative Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.

 

(f)                                   Nothing herein shall prejudice the right
of the Administrative Agent, any Lender or any Issuing Bank to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

SECTION 8.04.  The Administrative Agent Individually.  With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

 

SECTION 8.05.  Successor Administrative Agent.  (a)  The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such

 

71

--------------------------------------------------------------------------------


 

resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In either case, such appointment shall be subject to the prior written
approval of the Borrower (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

 

(b)                                 Notwithstanding paragraph (a) of this
Section 8.05, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article VIII and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

SECTION 8.06.  Acknowledgements of Lenders and Issuing Banks.  (a)  Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

(b)                                 Each Lender, by delivering its signature
page to this Agreement on the Effective Date, or delivering its signature
page to an Assignment and Assumption or any other Loan Document pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and

 

72

--------------------------------------------------------------------------------


 

consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.

 

SECTION 8.07.  [Reserved].

 

SECTION 8.08.  [Reserved].

 

SECTION 8.09.  Certain ERISA Matters.  (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that at
least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that:

 

73

--------------------------------------------------------------------------------


 

(i)                                     none of the Administrative Agent, or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, or any Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent, and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, commitment fees, upfront fees, underwriting fees,
ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

74

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower, to it at 10003
Woodloch Forest Dr, The Woodlands, TX 77380, Attention of David M. Stryker,
General Counsel;

 

(ii)                                  if to the Administrative Agent, (A) in the
case of Borrowings denominated in Dollars, to JPMorgan Chase Bank, N.A.,
JPMorgan Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE
19713, Attention of Loan and Agency Services Group (Fax No. 1 (302) 634-3301)
and (B) in the case of Borrowings denominated in Alternative Currencies, to
J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360;
Loan_and_Agency_London@jpmorgan.com);

 

(iii)                               if to an Issuing Bank, to it at (A) in the
case of JPMorgan Chase Bank, N.A., 10420 Highland Manor Dr., 4th Floor, Tampa,
FL 33610, Attention of: Standby LC Unit (Telecopy No. (856) 294-5267; Telephone
No. (800) 364-1969; email: gts.ib.standby@jpmchase.com), (B) in the case of Bank
of America, N.A., One Fleet Way, PA-580-02-30, Scranton, PA 18507-1999, (C) in
the case of Citibank, N.A., 1615 Brett Road, Building #3, New Castle, DE 19720
(Telecopy No. (646) 274-5080), (D) in the case of Goldman Sachs Bank USA, c/o
Goldman Sachs Loan Operations, 2001 Ross Avenue, 29th Floor, Dallas, TX 75201,
Attention of: Letter of Credit Dept. Manager and (E) in the case of PNC Bank,
National Association, International Trade Service Operations, 500 First Avenue —
2nd Floor, Pittsburgh, PA 15219, Mail Stop: P7-PFSC-02-T (Telephone No. (800)
682-4689); and

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Approved Electronic Platforms pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

75

--------------------------------------------------------------------------------


 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)                                 Subject to Section 2.14(b) and
Section 9.02(c) below, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.09(c) or 2.18(b) or (c) in a
manner that would alter the ratable reduction of Commitments or the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change the payment waterfall provisions of Section 2.20(b) or 7.02
without the written consent of each Lender, or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Banks hereunder without the prior
written consent of the Administrative Agent or the Issuing Banks, as the case
may be; provided further that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the  Borrower and an Issuing Bank regarding such Issuing
Bank’s Letter of Credit Commitment or the respective rights and obligations
between the Borrower and an Issuing Bank in connection with the issuance of
Letters of Credit without the prior written consent of the Administrative Agent
and such Issuing Bank, respectively.

 

(c)                                  If the Administrative Agent and the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent,
the Lead Arrangers and their

 

76

--------------------------------------------------------------------------------


 

Affiliates, including the reasonable fees, charges and disbursements (that are
documented in reasonable detail) of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by an
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, each Arranger, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements (that are documented in reasonable
detail) of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of any Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Borrower or its equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.  This Section 9.03(b) is without prejudice to Section 5.08(b), but
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.

 

(c)                                  Each Lender severally agrees to pay any
amount required to be paid by the Borrower under paragraph (a) or (b) of this
Section 9.03 to the Administrative Agent and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Applicable Percentage
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Applicable Percentage immediately prior to such date), from
and against any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any kind whatsoever
that may at any time (whether before or after the payment of the Loans) be
imposed on, incurred by or asserted against such Agent Indemnitee in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or

 

77

--------------------------------------------------------------------------------


 

referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Agent Indemnitee in its capacity as such;
provided further that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

(d)                                 To the extent permitted by applicable law
(i) the Borrower shall not assert, and the Borrower hereby waives, any claim
against any Indemnitee for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), and (ii) no
party hereto shall assert, and each such party hereby waives, any claim against
any other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this clause (d)(ii) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor together with, as applicable,
customary backup documentation in reasonable detail.

 

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment of all or a portion of the
Loans and Commitments unless it shall have objected thereto by written notice to
the Administrative Agent within ten Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for (i) an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

78

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender (other than a Defaulting Lender) with
a Commitment immediately prior to giving effect to such assignment; and

 

(C)                               each Issuing Bank.;

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Equivalent of $5,000,000;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or its securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Borrower or any of its Affiliates; provided that, with respect to clause
(c), such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than

 

79

--------------------------------------------------------------------------------


 

$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)                                  Any Lender may, without the consent of, or
notice to, the Borrower, the Administrative Agent, or the Issuing Banks, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely

 

80

--------------------------------------------------------------------------------


 

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations (or any amended or successor version).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the other Loan Documents and in
the certificates or other instruments  delivered in connection with or pursuant
to this Agreement or any other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other

 

81

--------------------------------------------------------------------------------


 

amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
(a)  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such

 

82

--------------------------------------------------------------------------------


 

indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have.  Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)                                 Each of the Lenders and the Administrative
Agent hereby irrevocably and unconditionally agrees that, notwithstanding the
governing law provisions of any applicable Loan Document, any claims brought
against the Administrative Agent by any Lender relating to this Agreement, any
other Loan Document or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the  Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(d)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (c) of this Section 9.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(e)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

83

--------------------------------------------------------------------------------


 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder of under any other Loan Document, (f) subject to
an agreement containing provisions substantially the same as those of this
Section 9.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii)  any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) on a confidential basis to (1) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  The Borrower hereby acknowledges
that the Lenders may provide to market data collectors, such as league table, or
other service providers to the lending industry, the closing date, size and type
of, and the roles of the parties to, this Agreement; provided that, each Lender
agrees that it will not provide such information to such market data collectors
or other service providers until the Effective Date has occurred and has been
publicly announced by the Borrower.

 

84

--------------------------------------------------------------------------------


 

SECTION 9.13.  Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR ITS SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.15.  No Fiduciary Duty, etc.   The Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. 
The Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby.  Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

 

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and

 

85

--------------------------------------------------------------------------------


 

other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

 

SECTION 9.16.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time (the “Patriot Act”)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

 

SECTION 9.17.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine L. Hurley

 

 

Name:

Katherine L. Hurley

 

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as an Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ Brandon Weiss

 

 

Name:

Brandon Weiss

 

 

Title:

Vice President

 

 

 

 

 

 

 

CITIBANK, N.A., as an Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

Name:

Michael Vondriska

 

 

Title:

Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as an Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ Scott W. Miller

 

 

Name:

Scott W. Miller

 

 

Title:

Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

 

Name:

Sydney G. Dennis

 

 

Title:

Director

 

 

 

 

 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Hasenauer

 

 

Name:

Thomas Hasenauer

 

 

Title:

Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Douglas Darman

 

 

Name:

Douglas Darman

 

 

Title:

Director

 

 

 

 

 

 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Iain Stewart

 

 

Name:

Iain Stewart

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Christine Cai

 

 

Name:

Christine Cai

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Gang Duan

 

 

Name:

Gang Duan

 

 

Title:

Executive Director

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ James F. Disher

 

 

Name:

James F. Disher

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

SunTrust Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Chris Hursey

 

 

Name:

Chris Hursey

 

 

Title:

Director

 

 

 

 

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name:

Annie Dorval

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01A

 

Commitments

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

110,000,000.00

 

Bank of America, N.A.

 

$

110,000,000.00

 

Citibank, N.A.

 

$

110,000,000.00

 

Goldman Sachs Bank USA

 

$

110,000,000.00

 

PNC Bank, National Association

 

$

110,000,000.00

 

Barclays Bank PLC

 

$

76,000,000.00

 

BMO Harris Bank N.A

 

$

76,000,000.00

 

Deutsche Bank AG New York Branch

 

$

76,000,000.00

 

HSBC Bank USA, N.A.

 

$

76,000,000.00

 

Industrial and Commercial Bank of China Limited, New York Branch

 

$

76,000,000.00

 

Royal Bank of Canada

 

$

76,000,000.00

 

SunTrust Bank

 

$

76,000,000.00

 

The Toronto-Dominion Bank, New York Branch

 

$

76,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

42,000,000.00

 

TOTAL

 

$

1,200,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01B

 

Letter of Credit Commitments

 

Issuing Bank

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

22,500,000.00

 

Bank of America, N.A.

 

$

22,500,000.00

 

Citibank, N.A.

 

$

22,500,000.00

 

Goldman Sachs Bank USA

 

$

22,500,000.00

 

PNC Bank, National Association

 

$

22,500,000.00

 

TOTAL

 

$

112,500,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.06

 

Existing Letters of Credit

 

Letter of Credit
Number

 

Issuer

 

Original Principal
Amount

 

Effective
Date

 

Expiry
Date

 

S-214038 SGD

 

JPMorgan Chase Bank, N.A.

 

$

251,761.42

 

06/08/2012

 

10/31/2018

 

S-327043 EUR

 

JPMorgan Chase Bank, N.A.

 

$

88,053.00

 

09/18/2012

 

08/29/2018

 

S-763919 SGD

 

JPMorgan Chase Bank, N.A.

 

$

74,024.72

 

09/16/2016

 

01/31/2019

 

S-813769

 

JPMorgan Chase Bank, N.A.

 

$

4,565,000.00

 

04/01/2010

 

03/18/2019

 

S-822980

 

JPMorgan Chase Bank, N.A.

 

$

250,000.00

 

03/26/2010

 

03/18/2019

 

S-825033 THB

 

JPMorgan Chase Bank, N.A.

 

$

17,216.64

 

07/31/2015

 

10/31/2018

 

S-825037 THB

 

JPMorgan Chase Bank, N.A.

 

$

64,131.99

 

07/31/2015

 

10/31/2018

 

S-825050 THB

 

JPMorgan Chase Bank, N.A.

 

$

103,472.02

 

07/31/2015

 

10/31/2018

 

S-843115 GBP

 

JPMorgan Chase Bank, N.A.

 

$

278,568.00

 

09/09/2010

 

07/30/2018

 

S-864818 EUR

 

JPMorgan Chase Bank, N.A.

 

$

41,877.00

 

12/01/2010

 

11/18/2018

 

S-867199 VND

 

JPMorgan Chase Bank, N.A.

 

$

917,996.16

 

09/19/2017

 

10/31/2018

 

S-884531 EUR

 

JPMorgan Chase Bank, N.A.

 

$

55,112.00

 

10/26/2010

 

02/10/2019

 

S-884578 CHF

 

JPMorgan Chase Bank, N.A.

 

$

1,025,010.25

 

10/07/2010

 

09/30/2018

 

S-884579 CHF

 

JPMorgan Chase Bank, N.A.

 

$

256,252.56

 

10/07/2010

 

09/30/2018

 

S-885230 EUR

 

JPMorgan Chase Bank, N.A.

 

$

1,377,800.00

 

11/08/2010

 

10/15/2018

 

S-896981 EUR

 

JPMorgan Chase Bank, N.A.

 

$

1,454,371.97

 

12/16/2010

 

01/31/2019

 

S-932646 EUR

 

JPMorgan Chase Bank, N.A.

 

$

297,572.00

 

07/22/2014

 

07/17/2018

 

S-938867 SGD

 

JPMorgan Chase Bank, N.A.

 

$

341,496.00

 

05/20/2011

 

05/12/2019

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

[On file with Administrative Agent]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

[On file with Administrative Agent]

 

--------------------------------------------------------------------------------